Citation Nr: 0613493	
Decision Date: 05/09/06    Archive Date: 05/17/06	

DOCKET NO.  93-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left and right knee 
disorders.   

2.  Entitlement to service connection for atrophy of the 
right leg. 

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches. 

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had honorable active service from August 1963 to 
June 1969.  He also had active military service from June 
1969 to January 1972.  The latter period of service was 
terminated under conditions other than honorable.  

The veteran's personnel records disclose that his awards and 
medals included the Purple Heart Medal and the Combat 
Infantryman Badge.  

A review of the record reveals this case has been in 
appellate status for a number of years.  It was most recently 
before the Board of Veterans' Appeals in November 2003 at 
which time it was remanded for further development.  The case 
has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all evidence necessary for an equitable disposition of the 
claims.  

2.  The veteran's headaches are reasonably attributable to 
his service-connected cervical spine disorder.  

3.  The veteran does not have a disorder of either knee that 
is attributable to his active service.  

4.  Any atrophy involving the right lower extremity is not 
shown to be related to the veteran's active service or to 
service-connected disability.  

5.  The veteran's service-connected disabilities are 
residuals of shell fragment wounds to the thoracolumbar area, 
rated as 40 percent disabling; post-traumatic stress 
disorder, rated as 30 percent disabling; residuals of a 
cervical spine injury, rated as 20 percent disabling; and 
headaches granted herein and as yet unrated; his combined 
service-connected evaluation is 70 percent.

6.  It is demonstrated that the veteran is, as the sole 
result of his service-connected disabilities, precluded from 
all forms of substantially gainful employment consistent with 
his education and prior work history.


CONCLUSIONS OF LAW

1.  The veteran's headaches are proximately due to his 
service-connected cervical spine disorder.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005).  

2.  A disability involving either knee was not incurred in or 
aggravated by active service and arthritis of either knee, if 
present, may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  A disability manifested by atrophy of the right lower 
extremity was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  

4.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, Part 4 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his position that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court in Dingess/Hartman holds that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the Courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim.  The Board 
notes that the notification letters of record do not include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, as required by Dingess.  With respect to the service 
connection claims, since service connection is being denied 
with regard to disabilities involving the knees and atrophy 
of the right lower extremity, no disability rating or 
effective date will be assigned, so there can be no 
possibility or any prejudice to the veteran in failing to 
provide this notice.  Thus, the failure to provide this 
notice is harmless error.  

With regard to service connection for headaches and TDIU, the 
question of the rating to be assigned and the effective date 
will be addressed by VA in implementing the Board's grant 
herein.  

The Board notes the case has been in appellate status for a 
number of years already.  The veteran has had ample 
opportunity to provide evidence on his behalf.  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records have been obtained and VA 
medical records are in the file.  The veteran has not 
identified any other potentially relevant records that have 
not been obtained.  He has been afforded VA examinations as 
to the service connection issues, with review of the claims 
file and opinion as to etiology of the claimed conditions.  

Accordingly, the Board finds VA has satisfied its duties to 
inform and assist the veteran.  Accordingly, he is not 
prejudiced by the Board considering the merits of the claims 
in its decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as arthritis, if the 
disability was manifested to a compensable degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Service connection is warranted when there is competent 
evidence showing:  (1) The existence of a current disability; 
(2) inservice incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The determination as to whether the requirements of service 
connection are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 3.303.  When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  Thus, the veteran meets the percentage criteria 
of 38 C.F.R. § 4.16(a).

Discussion

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran himself is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he had certain injuries during service or that he experienced 
certain symptoms.  See, eg., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, eg., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Service Connection for the Residuals of a Head Injury, to 
Include Headaches

The argument for service connection for residuals of a 
cervical spine injury is the fact that the veteran jumped 
from helicopters and carried heavy weapons while doing so.  
However, the available service medical records do not 
disclose that the veteran sustained a specific head injury in 
service.  The medical evidence discloses the veteran 
complained of headaches beginning in 1990.  The medical 
evidence in the 1990's does not attribute any current 
headaches or residuals of a head injury to the veteran's 
active service.  At the time of general medical examination 
by VA in August 2001, the veteran did not complain of 
headaches.  The examiner did not discuss any disability 
associated with headaches.  The veteran was accorded a 
general medical examination by VA in May 2005.  With regard 
to his cervical spine disorder, he complained of pain on the 
right side of the neck with radiation into the occipital 
area.  He described the pain as intermittent and stated that 
it would occur at least once a day, depending on activity.  
The pain went away after about 30 minutes with the use of 
Tylenol.  Headaches were not diagnosed by the examiner at 
that time.  

However, in a review of medical records conducted in August 
2005, the physician stated that the claims file had been 
reviewed in its entirety.  When asked to respond as to 
whether the veteran had any residuals of a head injury 
related to military service, the examiner stated "if there 
was a head injury (which is not clear from the SMRs), his 
current headache complaints are unlikely to be due to a 
remote (40 years ago) head injury."  However, the examiner 
added that the headaches the veteran described "are most 
likely related to the chronic cervical spine strain."  

As noted above, this case has been in appellate status for a 
number of years already.  A review of the record discloses no 
medical opinion of record attributing any current head 
disorder, to include headaches, to the veteran's active 
service on a direct basis.  However, the VA examiner who 
examined the veteran in 2005 had the entire claims folder 
available for review and opined that the veteran had 
headaches that are most likely related to his service-
connected cervical spine disorder.  The examiner did not 
provide any discussion as to why he believed this, but the 
Board notes there is no medical opinion of record to the 
contrary.  Accordingly, the Board is satisfied that the 
evidence is supportive of the claim with regard to secondary 
service connection and is at least in equipoise with that 
against the claim.  Accordingly, in resolving all doubt in 
the veteran's behalf the Board finds that service connection 
for headaches is warranted as being secondary to the 
veteran's service connected cervical spine disorder.  

Service Connection for a Bilateral Knee Disorder

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of a 
knee disorder.  The post service medical evidence includes 
the report of a VA medical examination of the veteran in June 
1992.  It was stated that examination of the knees was 
unremarkable for degenerative arthritis or a torn meniscus.  
X-ray studies at the time of VA examination in November 1997 
showed minimal degenerative changes bilaterally.  

The medical evidence of record includes a June 2000 statement 
from a VA physician who opined that it was "unlikely" that 
degenerative joint disease of the knees was caused by 
shrapnel.  

Additional evidence includes a report of a VA examination in 
August 2001.  The veteran complained of bad knees ever since 
Vietnam.  He blamed his having to jump out of helicopters 
several feet from the ground as causing him to develop knee 
problems.  No clinical abnormalities of the knees were 
identified.  The examiner stated there was a history of 
degenerative joint disease of the knees bilaterally.  The 
examiner opined that there was not sufficient clinical 
evidence to warrant a diagnosis of any acute or chronic 
disorder involving the knees.  

X-ray studies of the knees in August 2001 were interpreted as 
showing normal knees bilaterally. 

Additional medical evidence includes report of a VA 
examination accorded the veteran in May 2005.  The 
examination was suggestive of patellofemoral syndrome.  In 
August 2005 the examiner had time to review the entire claims 
folder.  The examiner stated that there were no facts in the 
evidence to show that the veteran had a disability involving 
either knee that was related to his service.  The examiner 
added "in addition, these conditions would not be expected to 
result from his [the veteran] s/c disabilities.  Less likely 
as not."  

The only medical opinions of record pertaining to etiology of 
any current knee disabilities are against the claim.  There 
is no medical opinion of record indicating any kind of causal 
connection between any current knee disability, to include 
arthritis, and the veteran's active service many years ago.  
In the absence of competent evidence of a link between any 
current knee disability and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service Connection for Atrophy of the Right Lower Extremity

The pertinent medical evidence of record includes a report of 
a VA orthopedic examination in December 1991.  The right calf 
and thigh measured about 4 inches less than the left calf and 
thigh.  At the time of orthopedic examination by VA in June 
1992, there was atrophy demonstrated involving the entire 
right lower extremity.  

A VA neurologist conducted a neurological examination in 
October 1996.  He noted that the retained metallic fragment 
at the L1 vertebral body was on the left side in the 
posterior aspect of the first lumbar vertebra.  It was 
located dorsal to the spinal cord and to the facet joints and 
was thus related to the paraspinous muscles, and not to the 
spinal cord or the nerve roots.  Its present location on the 
left side "would have nothing to do with right-sided 
atrophy."  The fragments in the right lower quadrant were 
adjacent to the distal small bowel and sigmoid colon.  From 
their location he stated they might have had the opportunity 
to transverse the lumbosacral nerve plexus and thus might 
have been associated with the onset of the right lower 
extremity atrophy.  He stated that if that were the case, any 
atrophy resulting from the injury in service would have 
occurred within a year's time.  However, he indicated the 
record revealed the atrophy of the right lower extremity was 
not first documented until 1991.  The examiner stated onset 
of the right lower extremity atrophy was not known with 
clarity since there were no measurements or examination 
statements referring to atrophy prior to 1991.  The 
neurologist stated that L4/L5 radiculopathy was not caused by 
the retained foreign body on the left because that foreign 
body was not near the spinal cord.  He indicated it was also 
not caused by the right lumbosacral foreign bodies as those 
were located on the side opposite the demonstrated L4/L5 
radiculopathy.  The neurologist stated the exact cause of the 
L4/L5 radiculopathy could not be determined from the 
examination performed.  

Other medical professionals who have considered the question 
have also concluded that any current atrophy involving the 
right lower extremity is not likely related to the veteran's 
active service, including the injury he sustained and for 
which service connection is in effect.  The VA physician who 
examined the veteran in May 2005 stated in August 2005, after 
review of the entire claims folder, that it was her opinion 
that atrophy involving the right lower extremity was not 
related to the veteran's military service.  She added that 
the atrophy "would not be expected to result from his [the 
veteran] s/c disabilities.  Less likely as not."  There is no 
medical evidence of record supporting the veteran's 
contention that his right lower extremity atrophy is 
secondary to his service-connected residuals of fragment 
wounds of the thoracolumbar area.  As noted elsewhere in the 
decision, as a layperson, the veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the claim for service 
connection is denied.  

TDIU

The veteran's service-connected disabilities are residuals of 
shell fragment wounds to the thoracolumbar area, rated as 40 
percent disabling; post-traumatic stress disorder, rated as 
30 percent disabling; residuals of a cervical spine injury, 
rated as 20 percent disabling; and headaches granted herein 
and as yet unrated; his combined service-connected evaluation 
is 70 percent.

The record indicates that the veteran has a GED, no 
additional training, and occupational experience that is 
limited to farm labor.

An August 2005 VA opinion reflects that the veteran's claims 
file had been reviewed.  The report indicates that the 
veteran's service connected neck and back disabilities would 
render him unemployable for physical labor.  Although the 
report reflects that the veteran would not be rendered 
completely unemployable for sedentary labor by his service 
connected disabilities, it notes that the veteran reported he 
had always done manual labor and had no other kind of work 
experience.

With consideration of the veteran's limited education and 
work experience that is limited to manual labor, in light of 
competent medical evidence indicating that his service 
connected disabilities prohibit him from performing manual 
labor but do not completely stop him from performing 
sedentary work, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's 
service-connected disabilities, when considered together, 
result in his inability to obtain and retain substantially 
gainful employment.  In resolving all doubt in the veteran's 
behalf, the Board concludes that the veteran's service-
connected disabilities cause him to be unable to obtain or 
retain substantially gainful employment. 


ORDER

Service connection for headaches as a residual of a head 
injury is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Service connection for left and right knee disorders is 
denied.  

Service connection for a disability manifested by atrophy of 
the right lower extremity is denied.  

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



	                     
______________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


